UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1)* Under the Securities Exchange Act of 1934 Columbia Property Trust, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) David S. Winter David J. Millstone 40 North Management LLC 9 West 57th Street, 30th Floor New York, New York 10019 (212) 821-1600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) COPIES TO: Robert W. Downes, Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004-2498 (212) 558-4312 September 1, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on the following pages Page 1 of 18 Pages CUSIP No. 198287203 Page2 of 18 Pages 1. Names of Reporting Persons 40 NORTH MANAGEMENT LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) IA CUSIP No. 198287203 Page3 of 18 Pages 1. Names of Reporting Persons 40 NORTHGP LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) OO CUSIP No. 198287203 Page4 of 18 Pages 1. Names of Reporting Persons 40 NORTHGP IILLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) OO CUSIP No. 198287203 Page5 of 18 Pages 1. Names of Reporting Persons 40 NORTHGP IIILLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) OO CUSIP No. 198287203 Page6 of 18 Pages 1. Names of Reporting Persons 40 NORTHLATITUDE MASTER FUND LTD. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) WC; OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization CAYMAN ISLANDS Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) CO CUSIP No. 198287203 Page7 of 18 Pages 1. Names of Reporting Persons 40 NORTHLATITUDE SPV-C LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) WC; OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 6.07% Type of Reporting Person (See Instructions) OO CUSIP No. 198287203 Page8 of 18 Pages 1. Names of Reporting Persons 40 NORTHLATITUDE FUND LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) WC; OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) PN CUSIP No. 198287203 Page9 of 18 Pages 1. Names of Reporting Persons 40 NORTHINVESTMENTS LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) WC; OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) PN CUSIP No. 198287203 Page10 of 18 Pages 1. Names of Reporting Persons 40 NORTH INVESTMENT PARTNERS LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) WC; OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization DELAWARE Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) PN CUSIP No. 198287203 Page11 of 18 Pages 1. Names of Reporting Persons DAVID S. WINTER 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) IN CUSIP No. 198287203 Page12 of 18 Pages 1. Names of Reporting Persons DAVID J. MILLSTONE 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 7.00% Type of Reporting Person (See Instructions) IN CUSIP No. 198287203 Page13 of 18 Pages AMENDMENT NO. 1 TO SCHEDULE 13D This Amendment No. 1 supplements the information set forth in the Schedule13D filed by 40North Management LLC, a Delaware limited liability company, 40 North GP LLC, a Delaware limited liability company, 40 North GP II LLC, a Delaware limited liability company, 40North Investments LP, a Delaware limited partnership, 40 North Investment Partners LP, a Delaware limited partnership, David S. Winter, an American citizen, and David J. Millstone, an American citizen, with the United States Securities and Exchange Commission (the “SEC”) on November 12, 2014 (the “Schedule 13D”), relating to Common Stock, par value $0.01 per share (the “Shares”), of Columbia Property Trust, Inc., a Maryland corporation (the “Issuer”).All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant.The Schedule 13D is hereby supplementally amended as follows: Item2. Identity and Background. This statement on Schedule 13D is filed on behalf of 40North Management LLC, a Delaware limited liability company (“40North Management”), 40North Investments LP, a Delaware limited partnership (“40North Investments”), 40North Investment Partners LP, a Delaware limited partnership (“40North Partners”), 40North Latitude Master Fund Ltd., a Cayman Islands exempted company incorporated with limited liability (“40North Latitude Master”), 40North Latitude SPV-C LLC, a Delaware limited liability company (“40North Latitude SPV”), 40North Latitude Fund LP, a Delaware limited partnership (“40North Latitude Feeder”), 40North GP LLC, a Delaware limited liability company (“40North GP”), 40North GP II LLC, a Delaware limited liability company (“40North GP II”), 40North GP III LLC, a Delaware limited liability company (“40North GPIII”), David S. Winter, an American citizen, and David J. Millstone, an American citizen (collectively, the “Reporting Persons”).This statement relates to Shares held by (i) 40North Latitude SPV, a wholly owned subsidiary of 40North Latitude Master, the “master” fund in a “master-feeder” structure in which 40North Latitude Feeder is a “feeder” fund, and (ii) 40 North Latitude Master. The principal business of each of 40North Investments, 40 North Partners, 40North Latitude Feeder, 40 North Latitude Master and 40 North Latitude SPV is the making of investments in securities and other assets.The principal business of 40North GP is to serve as general partner of 40North Investments.The principal business of 40North GP II is to serve as general partner of 40North Partners.The principal business of 40North GP III is to serve as general partner of 40North Latitude Feeder.40North Management serves as principal investment manager to 40North Investments, 40North Partners, 40North Latitude Feeder and 40North Latitude Master. As such, 40North Management has been granted investment discretion over various portfolio investments, including the Shares.David S. Winter and David J. Millstone serve as the sole members and principals of each of 40North Management, 40North GP, 40North GP II, and 40North GP III, as the principals of 40 North Latitude SPV and as the sole directors of 40North Latitude Master.The principal business address of each of the Reporting Persons is 9 West 57th Street, 30th Floor, New York, New York 10019.A joint filing agreement of the Reporting Persons is attached hereto as Exhibit1. CUSIP No. 198287203 Page14 of 18 Pages During the last five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item3. Source and Amount of Funds or Other Consideration. The responses to Items 4, 5 and 6 of this Schedule 13D are incorporated herein by reference. 8,107,511 of the Shares reported herein were purchased by 40North Investments using its working capital and on margin, and651,885 of the Shares reported herein were purchased by 40North Partners using its working capital and on margin.The total purchase price for the Shares reported herein was $218,539,262.The Reporting Persons’ margin transactions are with 40North Investments’, 40North Partners’ and 40North Latitude Master’s usual brokers, on such brokers’ usual terms and conditions.As of September 1, 2015, all Shares previously held by 40North Investments and by 40North Partners were distributed (the “Distributions”) to 40North Latitude Feeder (a limited partner in each of 40North Investments and 40North Partners), and then contributed by 40North Latitude Feeder to 40North Latitude Master.Of such Shares, 7,597,566 were then contributed by 40North Latitude Master to 40North Latitude SPV.All or part of the Shares owned by the Reporting Persons may from time to time be pledged with one or more banking institutions or brokerage firms as collateral for loans made by such bank(s) or brokerage firm(s) to the Reporting Persons. Such indebtedness may be refinanced with other banks or broker-dealers. Item5. Interest in Securities of the Issuer. (a) – (b) Following the Distributions, none of 40North Investments,40North GP, 40 North Partners and 40 North GP IImay be deemed to be the beneficial owner of any Shares.40 North Latitude SPV may be deemed to be the beneficial owner of7,597,566 of the Shares reported herein, which represent approximately6.07% of the Issuer’s outstanding Shares.Each of 40 North Management, 40North Latitude Master, 40North Latitude Feeder,40North GP III, Mr. Winter and Mr. Millstone may be deemed the beneficial owner of all of the 8,759,396 Shares reported herein, which represent approximately 7.00% of the Issuer’s outstanding Shares.40North Management may be deemed to have sole power to vote and sole power to dispose of all of such Shares, whereas the other Reporting Persons may be deemed to have shared power to vote and shared power to dispose of such Shares as they may be deemed to have beneficial ownership of. CUSIP No. 198287203 Page15 of 18 Pages The percentages in the immediately foregoing paragraph are calculated based on a total of 125,079,946 Shares outstanding as of July 30, 2015 (based on the Issuer’s Quarterly Report on Form 10-Q filed with the SEC on July 30, 2015). (c)Except as set forth on Exhibit 2 attached hereto (which includes the Distributions), there have been no transactions with respect to the Shares during the sixty days prior to the date hereof by any of the Reporting Persons. (d)In addition to the Reporting Persons, the limited partners of (or investors in) 40North Latitude Feeder or its respective subsidiaries or affiliated entities have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the account of 40North Latitude Feeder in accordance with their respective limited partnership interests (or investment percentages). (e)As of September 1, 2015, each of 40North Investments,40North GP, 40 North Partners and 40 North GP IIceased to be the beneficial owner of any Shares. Item7. Material to be Filed as Exhibits. Exhibit 1 – Agreement between 40 North Management LLC, 40 North Investments LP, 40 North Investment Partners LP, 40 North Latitude Master Fund Ltd., 40 North Latitude SPV-C LLC, 40 North Latitude Fund LP, 40 North GP LLC, 40 North GP II LLC, 40 North GP III LLC, David S. Winter, and David J. Millstone to file this Schedule 13D and any amendments thereto jointly on behalf of each of them. Exhibit 2 – Transactions in the Shares effected in the past 60 days. CUSIP No. 198287203 Page16 of 18 Pages SIGNATURES After reasonable inquiry and to the best ofmy knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: September 1, 2015 40 NORTH MANAGEMENT LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 40 NORTHINVESTMENTS LP By 40 North GP LLC, its GeneralPartner By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 40 NORTHINVESTMENT PARTNERS LP By 40 North GP II LLC, its GeneralPartner By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal CUSIP No. 198287203 Page17 of 18 Pages Date: September 1, 2015 40 NORTH LATITUDE MASTER FUND LTD. By: /s/ David S. Winter David S. Winter Director By: /s/ David J. Millstone David J. Millstone Director Date: September 1, 2015 40 NORTHLATITUDE SPV-C LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 40 NORTHLATITUDE FUND LP By 40 North GP III LLC, its GeneralPartner By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal CUSIP No. 198287203 Page18 of 18 Pages Date: September 1, 2015 40 NORTHGP LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 40 NORTHGP II LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 40 NORTHGP III LLC By: /s/ David S. Winter David S. Winter Principal By: /s/ David J. Millstone David J. Millstone Principal Date: September 1, 2015 DAVID S. WINTER By: /s/ David S. Winter Date: September 1, 2015 DAVID J. MILLSTONE By: /s/ David J. Millstone
